            Case 9:16-bk-06499-FMD                 Doc 129        Filed 07/30/19         Page 1 of 11

                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

In re:      CHRIS E CARHART                                              &DVH1R9:16-bk-06499-FMD
                                                                         
                                                                         
Debtor(s)                                                                

                                   TRUSTEE¶S FINAL REPORT (TFR)

         The undersigned trustee hereby makes this Final Report and states as follows:

       $SHWLWLRQXQGHU&KDSWHU7 of the United States Bankruptcy Code was filed on 07/29/2016
The undersigned trustee was appointed on 08/01/2016.

         7KHWUXVWHHIDLWKIXOO\DQGSURSHUO\IXOILOOHGWKHGXWLHVHQXPHUDWHGLQ86&

         $OOVFKHGXOHGDQGNQRZQDVVHWVRIWKHHVWDWHKDYHEHHQUHGXFHGWRFDVKUHOHDVHGWRWKHGHEWRU
DVH[HPSWSURSHUW\SXUVXDQWWR86&RUKDYHEHHQRUZLOOEHDEDQGRQHGSXUVXDQWWR86&
$QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHGLVSRVLWLRQRIDOOSURSHUW\RIWKHHVWDWH
is attached as Exhibit A.


         7KHWUXVWHHUHDOL]HGWKHJURVVUHFHLSWVRI                     $         129,349.93
                           Funds were disbursed in the following amounts:

                           Payments made under an
                           LQWHULPGLVWULEXWLRQ                                          0.00
                           Administrative expenses                                         828.00
                           Bank service fees                                               888.47
                           Other payments to creditors                                       0.00
                           Non-estate funds paid to 3rd Parties                         78,037.44
                           Exemption paid to the debtor                                  1,000.00
                           Other payments to the debtor                                      0.00
                           Leaving a balance on hand of ï                   $           48,596.02
The remaining funds are available for distribution.

        $WWDFKHGDVExhibit B is a cash receipts and disbursements record for each estate bank
account.

         ï 7KHEDODQFHRIIXQGVRQKDQGLQWKHHVWDWHPD\FRQWLQXHWRHDUQLQWHUHVWXQWLOGLVEXUVHG7KHLQWHUHVW
HDUQHGSULRUWRGLVEXUVHPHQWZLOOEHGLVWULEXWHGSURUDWDWRFUHGLWRUVZLWKLQHDFKSULRULW\FDWHJRU\7KHWUXVWHHPD\
UHFHLYHDGGLWLRQDOFRPSHQVDWLRQQRWWRH[FHHGWKHPD[LPXPFRPSHQVDWLRQVHWIRUWKXQGHU86& D RQ
account of the disbursement of the additional interest.




UST Form 101-7-TFR (05/1/2011)
             Case 9:16-bk-06499-FMD                 Doc 129        Filed 07/30/19         Page 2 of 11
         7KHGHDGOLQHIRUILOLQJQRQJRYHUQPHQWDOFODLPVLQWKLVFDVHZDV12/27/2016 and the deadline
for filing governmental claims was 01/25/2017$OOFODLPVRIHDFKFODVVZKLFKZLOOUHFHLYHDGLVWULEXWLRQ
KDYHEHHQH[DPLQHGDQGDQ\REMHFWLRQVWRWKHDOORZDQFHRIFODLPVKDYHEHHQUHVROYHG,IDSSOLFDEOHD
claims analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

         7KH7UXVWHH¶s proposed distribution is attached as Exhibit D.

        3XUVXDQWWR86& D WKHPD[LPXPFRPSHQVDWLRQDOORZDEOHWRWKHWUXVWHHLV
$5,765.627RWKHH[WHQWWKDWDGGLWLRQDOLQWHUHVWLVHDUQHGEHIRUHFDVHFORVLQJWKHPD[LPXP
compensation may increase.

         The trustee has received $0.00 as interim compensation and now requests the sum of $5,765.62,
for a total compensation of $5,765.62.ð ,QDGGLWLRQWKHWUXVWHHUHFHLYHGUHLPEXUVHPHQWIRUUHDVRQDEOH
and necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $357.34,
for total expenses of $357.34.ð

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.




Date: 07/26/2019                                        By: /s/ Robert E. Tardif Jr.
                                                            Trustee




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
$FWH[HPSWLRQ&)5 D  DSSOLHV




        ð If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee¶s Proposed Distribution (Exhibit D)




UST Form 101-7-TFR (05/1/2011)
                                                   Case 9:16-bk-06499-FMD                Doc 129         Filed 07/30/19           Page 3 of 11
                                                                                     FORM 1                                                                                                  Page: 1
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
Case Number:         16-06499 CED                                                                              Trustee:                        Robert E. Tardif Jr.
Case Name:           CHRIS E CARHART                                                                           Filed (f) or Converted (c):     07/29/16 (f)
                                                                                                                D 0HHWLQJ'DWH           08/30/16
Period Ending: 07/26/19                                                                                        Claims Bar Date:                12/27/16

                                         1                                      2                             3                          4                     5                         6
                                                                                                     Estimated Net Value                                                            Asset Fully
                                                                             Petition/          (Value Determined By Trustee,         Property             Sale/Funds            Administered (FA)/
                                 Asset Description                         Unscheduled             Less Liens, Exemptions,          Abandoned              Received by            Gross Value of
 Ref #                (Scheduled And Unscheduled (u) Property)                Values                   and Other Costs)          2$  D $EDQGRQ         the Estate           Remaining Assets

  1      HOMESTEAD-621 SEAVIEW CT, MARCO ISLAND                                 134,662.00                                0.00                                            0.00          FA

  2      HOME-3512 WHITE EAGLE DR, NAPERVILLE IL                                799,000.00                          26,012.49                                   104,049.93              FA
         Current value is an estimate of the sum the estate could
         receive following sale of IL property due to carve out
         agreement.
  3      2012 AUDI A4 2.0 T                                                         16,525.00                       15,525.00                                      12,600.00            FA

  4      2011 NISSAN JUKE                                                           12,125.00                       12,125.00                                         7,700.00          FA

  5      HOUSEHOLD GOODS, BOOKS/PICTURES/CHILDRENS CD                                2,109.00                        1,001.00                                             0.00          FA
         AND V
         1/2 interest in Household goods, furnishings, appliances, books
         & pictures (FMV $4,218)
  6      ELECTRONICS (1/2 INTEREST)                                                  1,500.00                        1,000.00                                             0.00          FA

  7      CLOTHING                                                                     400.00                            400.00                                            0.00          FA

  8      WATCH AND WEDDING RING                                                       250.00                            250.00                                            0.00          FA

  9      CHECKING ACCOUNTS                                                           1,345.00                        1,345.00                                             0.00          FA

  10     CARHART EQUIPMENT                                                               1.00                             0.00                                            0.00          FA

  11     CARHART INTERNATIONAL                                                           1.00                             0.00                                            0.00          FA

  12     1 TERM LIFE INSURANCE POLICY                                               Unknown                               0.00                                            0.00          FA

  13     HAND TOOLS                                                                   550.00                            550.00                                            0.00          FA

  14     PERSONAL PAPERS                                                                 1.00                             0.00                                            0.00          FA

  15     FRAUDULENT TRANSFER (BIALLAS) (u)                                               0.00                       50,000.00                                         5,000.00          FA
         Trustee value is estimate only.
  16     CASH                                                                         335.00                            335.00                                            0.00          FA

  17     CARHART-HALASKA INT'L                                                  241,567.00                                0.00                                            0.00          FA
         FJ against Debtor by this company so Trustee does not believe
         Debtor is owed money from same company.
TOTALS (Excluding Unknown Values)                                            $1,210,371.00                       $108,543.49                                   $129,349.93                      $0.00
                                                  Case 9:16-bk-06499-FMD                     Doc 129          Filed 07/30/19          Page 4 of 11
                                                                                    FORM 1                                                                                                       Page: 2
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
Major activities affecting case closing:
<6/27/2019, 10:02:37 AM - BLK-342> Submitted TFR to UST.

<6/26/2019, 2:37:58 PM - BLK-342> Mailed estate return to IRS.

<6/26/2019, 10:25:58 AM - RET2-344>CPA finalizing estate return.

December 14, 2018 (GAH) Received funds from Biallas.

October 24, 2018 (RET) - Follow up with J. Biallas re: settlement funds.

September 07, 2018 (RET) - Emailed J. Biallas re: compromise funds.

July 09, 2018 (RET) - Emailed N. Cade re: possible distribution to creditors.

December 12, 2017 (RET) - Emailed Coldwell Banker real estate broker for another agent name. Previous agent left the office.

December 11, 2017 (RET) - Emailed J. Biallas re: listing northern property.

October 12, 2017 (RET) - Trial set on Bialas adversary in January 2018.

September 28, 2017 (BLK) - Sales proceeds received from sale of the Nissan Juke. Filed Report of Sale, and Application for Compensation for Martin Auction.

June 12, 2017 (RET) - Email to attorney re: personal property in IL.

May 04, 2017 (RET) - Emailed realtor ATE on IL home.

February 22, 2017 (GAH) Proposed Stip for $34,117.20 at $2,436.94 per mo. beginning 3/15/17 for 14 mos. plus 7/12 of any 2016 tax refund. Requested car titles and insurance with RET as loss payee.
(signed Stip not returned)

February 13, 2017 (RET) - Filed motion for temporary restraining order in Biallas adversary. (hearing set for 2/23/17)

February 08, 2017 (RET) - Trustee reached agreement with Hinshaw Firm (FJ lien on IL real estate) for a carve out to unsecureds if Trustee succeeds on OTE and is able to administer property.

December 16, 2016 (RET) - Spoke to Brian Zeeck (Hinshaw Firm) re: OTE pending.

December 08, 2016 (RET) - Filed adversary proceeding against John Biallas, Illinois attorney. (Biallas given 30 days extension from the court to file response - due 2/10/17) Set for PTC 3/23/17.
Response to Complaint filed.

October 13, 2016 (RET) - Prepared OTE on Illinois home. (response filed; hearing set) OTE sustained

August 12, 2016 (GAH) Motion filed to extend deadline to file rest of Schedules to 8/31/16. Received 341 docs; need DOF bank stms.

August 17, 2016 (GAH) Debtor out of country. 341 rescheduled to 9/13 at 8:45 am Atty will file notice.


Initial Projected Date of Final Report (TFR): July 28, 2018                                              Current Projected Date of Final Report (TFR): June 27, 2019 (Actual)
                                           Case 9:16-bk-06499-FMD              Doc 129           Filed 07/30/19      Page 5 of 11
                                                                      Form 2                                                                                                  Page: 1

                                                      Cash Receipts and Disbursements Record
Case Number:          16-06499 CED                                                               Trustee:                Robert E. Tardif Jr.
Case Name:            CHRIS E CARHART                                                            Bank Name:              BOK FINANCIAL
                                                                                                 Account:                ******7577 - Checking Account (Non-Interest Earn
Taxpayer ID#:         **-***8512                                                                 Blanket Bond:           $24,397,000.00 (per case limit)
Period Ending:        07/26/19                                                                   Separate Bond:          N/A

   1             2                     3                                        4                                                 5                   6                   7

 Trans.    Check or                                                                                          Uniform           Receipts         Disbursements         Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                   $            Account Balance

08/29/17   Asset #3   Autobrokers of Ft. Myers           Sale of Assets (Doc #85)                           1129-000              12,600.00                              12,600.00
09/22/17     1000     CHRIS E CARHART                    Payment of Claimed Exemption to Debtor             8100-003                                  1,000.00           11,600.00
                                                         (upon sale of property by the estate) in
                                                         accordance with Order authorizing payment
                                                         entered 8/31/17; Voided on 11/17/2017
09/25/17   Asset #4   Martin Auction Services LLC        SALE OF ASSETS                                     1129-000               7,700.00                              19,300.00
09/29/17              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       18.81         19,281.19
10/16/17     1001     Martin Auction                     Payment to Auctioneer for Trustee in                                                             828.00         18,453.19
                                                         accordance with Order authorizing payment
                                                         entered 10/3/17
10/16/17                                                 Expenses                                   366.00 3620-000                                                      18,453.19
10/16/17                                                 Fees                                       462.00 3610-000                                                      18,453.19
10/31/17              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       29.94         18,423.25
11/17/17     1000     Reverses Check # 1000              Payment of Claimed Exemption                       8100-003                                  -1,000.00          19,423.25
11/17/17     1002     CHRIS E CARHART                    Payment of Claimed Exemption to Debtor             8100-002                                  1,000.00           18,423.25
                                                         (upon sale of property by the estate) in
                                                         accordance with Order authorizing payment
                                                         entered 8/31/17
11/30/17              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       27.93         18,395.32
12/29/17              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       28.82         18,366.50
01/31/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       28.78         18,337.72
02/28/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       24.95         18,312.77
03/30/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       27.21         18,285.56
04/30/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       26.30         18,259.26
05/31/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       27.13         18,232.13
06/07/18   Asset #2   Chicago Title                      SALE OF ASSETS (Doc #115)                          1110-000            104,049.93                              122,282.06
                                          Case 9:16-bk-06499-FMD               Doc 129           Filed 07/30/19      Page 6 of 11
                                                                      Form 2                                                                                                  Page: 2

                                                      Cash Receipts and Disbursements Record
Case Number:          16-06499 CED                                                               Trustee:                Robert E. Tardif Jr.
Case Name:            CHRIS E CARHART                                                            Bank Name:              BOK FINANCIAL
                                                                                                 Account:                ******7577 - Checking Account (Non-Interest Earn
Taxpayer ID#:         **-***8512                                                                 Blanket Bond:           $24,397,000.00 (per case limit)
Period Ending:        07/26/19                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                   6                   7

 Trans.    Check or                                                                                          Uniform           Receipts         Disbursements         Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                   $            Account Balance

06/13/18     1003     LLP HINSHAW & CULBERTSON           Payment of Non-estate funds in accordance          8500-002                                 78,037.44           44,244.62
                                                         with Order Granting Motion to Sell Property
                                                         Free and Clear of Purported Liens and
                                                         Interests (Doc. No. 115)
06/29/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                      139.71         44,104.91
07/31/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       65.55         44,039.36
08/31/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       65.45         43,973.91
09/28/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       63.25         43,910.66
10/31/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       65.26         43,845.40
11/30/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       63.06         43,782.34
12/14/18   Asset #15 John Biallas                        Fraudulent Transfer (Doc #119)                     1241-000               5,000.00                              48,782.34
12/31/18              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       69.62         48,712.72
01/31/19              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       72.40         48,640.32
02/19/19              BOK FINANCIAL                      BANK SERVICE FEE                                   2600-000                                       44.30         48,596.02
02/21/19              BOK FINANCIAL                      Account Closeout Transfer Adjustment               9999-000                                 48,596.02                  0.00

                                                                               ACCOUNT TOTALS                                   129,349.93          129,349.93                 $0.00
                                                                                  Less: Bank Transfers                                0.00           48,596.02

                                                                               Subtotal                                         129,349.93           80,753.91
                                                                                  Less: Payment to Debtors                                            1,000.00

                                                                               NET Receipts / Disbursements                    $129,349.93          $79,753.91
                                            Case 9:16-bk-06499-FMD                Doc 129           Filed 07/30/19      Page 7 of 11
                                                                        Form 2                                                                                                   Page: 3

                                                        Cash Receipts and Disbursements Record
Case Number:          16-06499 CED                                                                  Trustee:                Robert E. Tardif Jr.
Case Name:            CHRIS E CARHART                                                               Bank Name:              Signature Bank
                                                                                                    Account:                ******1886 - Checking
Taxpayer ID#:         **-***8512                                                                    Blanket Bond:           $24,397,000.00 (per case limit)
Period Ending:        07/26/19                                                                      Separate Bond:          N/A

   1             2                      3                                          4                                                 5                    6                  7

 Trans.    Check or                                                                                             Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                    Description of Transaction              Tran. Code            $                    $           Account Balance

02/21/19              Signature Bank                        Account Opening Deposit Adjustment                 9999-000              48,596.02                              48,596.02

                                                                                  ACCOUNT TOTALS                                     48,596.02                 0.00        $48,596.02
                                                                                     Less: Bank Transfers                            48,596.02                 0.00

                                                                                  Subtotal                                                   0.00              0.00
                                                                                     Less: Payment to Debtors                                                  0.00

                                                                                  NET Receipts / Disbursements                           $0.00                $0.00


                       Net Receipts:             $129,349.93                                                                           Net               Net                Account
                                                                                       TOTAL - ALL ACCOUNTS                          Receipts       Disbursements           Balances
           Less Payments to Debtor:                     1,000.00
                                                                                       Checking # ******1886                                 0.00              0.00         48,596.02
  Less Other Noncompensable Items:                     78,037.44
                                                                                       Checking # ******7577                       129,349.93            79,753.91                 0.00
                          Net Estate:                 $50,312.49
                                                                                                                                  $129,349.93           $79,753.91         $48,596.02
                        Case
Printed: 07/26/19 06:59 AM      9:16-bk-06499-FMD            Doc 129       Filed 07/30/19        Page 8 of 11                   Page: 1

                                                       Claims Register
                                        Case: 16-06499-CED             CHRIS E CARHART

Total Proposed Payment: $48,596.02                                                                          Claims Bar Date: 12/27/16
  Claim    Claimant Name /                    Claim Type /      Claim Ref. /            Amount Filed /    Paid to Date /         Claim
 Number    Category, Priority                 Date Filed        Notes                       Allowed           Proposed          Balance
           Robert E. Tardif Jr.           Admin Ch. 7                                         $5,765.62           $0.00       $5,765.62
           Post Office Box 2140           02/25/19                                            $5,765.62       $5,765.62
           Fort Myers, FL 33902
           2100-00 Trustee Compensation, 200
           Robert E. Tardif Jr.               Admin Ch. 7                                      $357.34            $0.00         $357.34
           Post Office Box 2140               02/25/19                                         $357.34          $357.34
           Fort Myers, FL 33902
           2200-00 Trustee Expenses, 200
           U.S. Bankruptcy Court              Admin Ch. 7                                      $700.00            $0.00         $700.00
           Middle District of Florida         06/26/19                                         $700.00          $700.00
           801 N. Florida Avenue
           Tampa, FL 33602                                     2 Adversary suits
           2700-00 Clerk of the Court Costs (includes adversary and other filing fees), 200
           CliftonLarsonAllen, LLP          Admin Ch. 7                                       $1,301.25           $0.00       $1,301.25
           4501 Tamiami Trail North         06/26/19                                          $1,301.25       $1,301.25
           Suite 200
           Naples, FL 34103
           3410-00 Accountant for Trustee Fees (Other Firm), 200
           Robert E. Tardif Jr.              Admin Ch. 7                                      $3,272.50           $0.00       $3,272.50
           P.O. Box 2140                     06/26/19                                         $3,272.50       $3,272.50
           Fort Myers, FL 33902
           3110-00 Attorney for Trustee Fees (Trustee Firm), 200
   1-1     Hinshaw & Culbertson            Secured                                      $333,614.33               $0.00     $333,614.33
           c/o Finance Department          09/16/16         Unknown                     $333,614.33               $0.00
           222 N. LaSalle St., Suite 300
           Chicago, IL 60601
           4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI), 100
   2-1     Halaska International, LLC      Unsecured                                     $2,255,950.04            $0.00    $2,255,950.04
           c/o Nathaniel Cade Jr., Esquire 12/27/16             General Unsecured        $2,255,950.04       $12,399.77
           P.O. Box 170887                                      726(a)(2)
           Milwaukee, WI 53217                                  Chris Halaska
           7100-00 *HQHUDO8QVHFXUHG D  , 610
   3-1     Chris Halaska                      Unsecured                                  $2,255,950.04            $0.00    $2,255,950.04
           c/o Nathaniel Cade Jr., Esquire    12/27/16          Payments to              $2,255,950.04       $12,399.77
           P.O. Box 170887                                      Unsecured Credit
                                                                Card H
           Milwaukee, WI 53217
           7100-90 Payments to Unsecured Credit Card Holders, 610
   4-1     Carhart-Halaska international, LLC Unsecured                                  $2,255,950.04            $0.00    $2,255,950.04
           c/o Cade Law Group, LLC            12/27/16          Payments to              $2,255,950.04       $12,399.77
           P.O. Box 170887                                      Unsecured Credit
                                                                Card H
           Milwaukee, WI 53217
           7100-90 Payments to Unsecured Credit Card Holders, 610

                                                                          Case Total:     $7,112,861.16            $0.00   $7,112,861.16
                   Case 9:16-bk-06499-FMD            Doc 129          Filed 07/30/19     Page 9 of 11
                                       TRUSTEE¶S PROPOSED DISTRIBUTION
                                                                                                                   Exhibit D

                Case No.:         16-06499-CED
                Case Name:        CHRIS E CARHART
                Trustee Name:     Robert E. Tardif Jr.
                                                      Balance on hand:                                      $     48,596.02

                Claims of secured creditors will be paid as follows:
Claim                                                Claim            Allowed Amount Interim Payments           Proposed
No.         Claimant                                Asserted              of Claim         to Date              Payment
1-1         Hinshaw & Culbertson                         333,614.33        333,614.33               0.00               0.00

                                               Total to be paid to secured creditors:                   $              0.00
                                               Remaining balance:                                       $         48,596.02

                Application for chapter 7 fees and administrative expenses have been filed as follows:
                                                                                        Interim Payments        Proposed
Reason/Applicant                                                      Total Requested         to Date           Payment
Trustee, Fees - Robert E. Tardif Jr.                                         5,765.62               0.00           5,765.62
Trustee, Expenses - Robert E. Tardif Jr.                                       357.34               0.00             357.34
Attorney for Trustee, Fees - Robert E. Tardif Jr.                            3,272.50               0.00           3,272.50
Accountant for Trustee, Fees - CliftonLarsonAllen, LLP                       1,301.25               0.00           1,301.25
Charges, U.S. Bankruptcy Court                                                 700.00               0.00             700.00

                            Total to be paid for chapter 7 administration expenses:                        $      11,396.71
                            Remaining balance:                                                             $      37,199.31


                Application for prior chapter fees and administrative expenses have been filed as follows:
                                                                                        Interim Payments        Proposed
Reason/Applicant                                                      Total Requested         to Date           Payment
                                                           NONE

                         Total to be paid for prior chapter administration expenses:                       $           0.00
                         Remaining balance:                                                                $      37,199.31


                In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.

                Allowed priority claims are:
Claim                                                                 Allowed Amount Interim Payments           Proposed
No.         Claimant                                                      of Claim         to Date              Payment


UST Form 101-7-TFR (05/1/2011)
                  Case 9:16-bk-06499-FMD             Doc 129      Filed 07/30/19         Page 10 of 11

                                                          NONE

                                                 Total to be paid for priority claims:                    $            0.00
                                                 Remaining balance:                                       $       37,199.31


                 The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

                 Timely claims of general (unsecured) creditors totaling $6,767,850.12 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.5 percent,
        plus interest (if applicable).

                Timely allowed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments             Proposed
No.         Claimant                                                   of Claim         to Date                Payment
2-1         Halaska International, LLC                                 2,255,950.04                  0.00         12,399.77
3-1         Chris Halaska                                              2,255,950.04                  0.00         12,399.77
4-1         Carhart-Halaska international, LLC                         2,255,950.04                  0.00         12,399.77

                               Total to be paid for timely general unsecured claims:                      $       37,199.31
                               Remaining balance:                                                         $            0.00


                 Tardily filed claims of general (unsecured) creditors totaling $0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        JHQHUDO XQVHFXUHG FODLPVKDYHEHHQSDLGLQIXOO7KHWDUGLO\ILOHGFODLPVGLYLGHQGLVDQWLFLSDWHG
        to be 0.0 percent, plus interest (if applicable).


                Tardily filed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments             Proposed
No.         Claimant                                                   of Claim         to Date                Payment
                                                          NONE

                               Total to be paid for tardy general unsecured claims:                       $            0.00
                               Remaining balance:                                                         $            0.00




UST Form 101-7-TFR (05/1/2011)
                 Case 9:16-bk-06499-FMD             Doc 129      Filed 07/30/19        Page 11 of 11
                 Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       RUGHUHGVXERUGLQDWHGE\WKH&RXUWWRWDOLQJ0.00 have been allowed and will be paid
       pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
       LQIXOO7KHGLYLGHQGIRUVXERUGLQDWHGXQVHFXUHGFODLPVLVDQWLFLSDWHGWREH0.0 percent,
       plus interest (if applicable).

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court are as follows:
Claim                                                          Allowed Amount Interim Payments              Proposed
No.       Claimant                                                  of Claim             to Date            Payment
                                                        NONE

                                           Total to be paid for subordinated claims:                   $           0.00
                                           Remaining balance:                                          $           0.00




UST Form 101-7-TFR (05/1/2011)
